Case: 14-60363      Document: 00512993893         Page: 1    Date Filed: 04/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-60363                                 FILED
                                  Summary Calendar                            April 6, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
BORIS LEONEL CORTEZ-LUCERO,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 788 139


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Boris Leonel Cortez-Lucero, a native and citizen of El Salvador, petitions
for review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal from the denial of a motion to reopen his in absentia removal
proceedings. Cortez-Lucero argues that the BIA erred in finding that he had
received notice of the removal proceedings, that the lack of notice should result




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60363     Document: 00512993893    Page: 2   Date Filed: 04/06/2015


                                 No. 14-60363

in equitable tolling or due process protections, and that he submitted sufficient
evidence to support a claim under the Convention Against Torture (CAT).
      We review the denial of a motion to reopen under a highly deferential
abuse-of-discretion standard. Barrios-Cantarero v. Holder, 772 F.3d 1019,
1021 (5th Cir. 2014). The BIA’s finding that Cortez-Lucero received notice of
the removal proceedings is supported by substantial evidence: proof of personal
service of the notice to appear that bore Cortez-Lucero’s signature.         The
affidavit that Cortez-Lucero presented years later with his motion to reopen
does not compel a contrary conclusion. See Gomez-Palacios v. Holder, 560 F.3d
354, 358 (5th Cir. 2009); see 8 U.S.C. § 1252(b)(4)(B).        In light of this
determination, we need not address Cortez-Lucero’s equitable tolling and due
process arguments.
      Cortez-Lucero also contends that his sworn declaration that he fears
returning to El Salvador was sufficient evidence to support a claim of relief
under the CAT. He concedes, however, that he did not file a CAT application,
and neither he nor his attorney asserted that he sought CAT relief based on
changed country conditions. Both were required. See 8 C.F.R. § 1003.23(b)(1),
(4)(i). This claim thus fails.
      The petition for review is DENIED.




                                       2